Appeal from an order of the County Court of Otsego County, which denied appellant’s application for a “ correction ” of a sentence of 2% to 10 years upon a conviction for grand larceny in the first degree. The *874indictment contained four counts — burglary, third degree; grand larceny, first degree; robbery, first degree, and carrying a dangerous weapon. Represented by counsel, defendant plead guilty to grand larceny, first degree, and the other counts in the indictment were dismissed upon motion of the District Attorney. Defendant contends that the 10-year maximum of his sentence was in violation of a promise by the County Judge. The stenographic record conclusively refutes this, even to the point of contrary statements made personally by the defendant in open court. Order unanimously affirmed. Present — Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, JJ.